DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/8/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-17 of U.S. Patent No. 11196330. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of the Patent.
The claims read on each other as follows (differences in claims underlined):
Claim
App. No. 17/469615
US 11196330
1 v 13
A machine, comprising: a moving member, the moving member comprising: a cold plate having a plurality of slots through the cold plate; a plurality of ferromagnetic cores coupled to the cold plate, each of the plurality of ferromagnetic cores protruding through a respective one of the plurality of slots, creating gaps between the plurality of ferromagnetic cores; and a plurality of armature windings coupled to the cold plate, the plurality of armature windings occupying the gaps between the plurality of ferromagnetic cores.
A machine having a moving member, the moving member comprising: a cold plate having a plurality of slots through the cold plate; a plurality of ferromagnetic cores coupled to the cold plate, each of the plurality of ferromagnetic cores protruding through a respective one of the plurality of slots, creating gaps between the plurality of ferromagnetic cores; and a plurality of armature windings coupled to the cold plate, the plurality of armature windings occupying the gaps between the plurality of ferromagnetic cores, wherein each of the plurality of armature windings is configured to step through a plurality of levels in a vertical direction from a face of the plurality of ferromagnetic cores.
2 v 2
The machine of claim 1, wherein magnetic flux generated by a pole pair of the plurality of armature windings flow through one or more of the plurality of ferromagnetic cores.
The machine of claim 13, wherein magnetic flux generated by a pole pair of the plurality of armature windings flow through one or more of the plurality of ferromagnetic cores.
3 v 3
The machine of claim 1, wherein the plurality of ferromagnetic cores are constructed of silicon steel.
The machine of claim 13, wherein the plurality of ferromagnetic cores is constructed of silicon steel.
4 v 4
The machine of claim 1, wherein the plurality of ferromagnetic cores are constructed from a plurality of sheets of ferromagnetic materials laminated together.
The machine of claim 13, wherein the plurality of ferromagnetic cores are constructed from a plurality of sheets of ferromagnetic materials laminated together.
5 v 5
The machine of claim 1, wherein each of the plurality of armature windings is wound around one of the plurality of ferromagnetic cores.
The machine of claim 13, wherein each of the plurality of armature windings is wound around one of the plurality of ferromagnetic cores.
6 v 6
The machine of claim 1, wherein each of the plurality of armature windings carries one of three phases of an alternating current, and wherein a group of three of the armature windings carrying the three phases are respectively wound around three successive ones of the plurality of ferromagnetic cores.
The machine of claim 13, wherein each of the plurality of armature windings carries one of three phases of an alternating current, and wherein a group of three of the armature windings carrying the three phases are respectively wound around three successive ones of the plurality of ferromagnetic cores.
7 v 7 
The machine of claim 6, wherein a pole pitch of the plurality of armature windings is less than a width of a track, and wherein magnetic flux generated by a pole pair of the plurality of armature windings flows to the track through an air gap between one or more of the plurality of ferromagnetic cores and the track.
The machine of claim 6, wherein a pole pitch of the plurality of armature windings is less than a width of a track, and wherein magnetic flux generated by a pole pair of the plurality of armature windings flows to the track through an air gap between one or more of the plurality of ferromagnetic cores and the track.
8 v 8
The machine of claim 1, wherein each of the plurality of armature windings is wound around two of the plurality of ferromagnetic cores, wherein the two ferromagnetic cores are separated by one or more of the gaps between the plurality of ferromagnetic cores.
The machine of claim 13, wherein each of the plurality of armature windings is wound around two of the plurality of ferromagnetic cores, wherein the two ferromagnetic cores are separated by one or more of the gaps between the plurality of ferromagnetic cores.
9 v 9
The machine of claim 1, wherein each of the plurality of armature windings carries one of three phases of an alternating current, and wherein the armature windings carrying the three phases are stacked along a vertical direction of the plurality of ferromagnetic cores.
The machine of claim 13, wherein each of the plurality of armature windings carries one of three phases of an alternating current, and wherein the armature windings carrying the three phases are stacked along a vertical direction of the plurality of ferromagnetic cores.
10 v 10
The machine of claim 9, wherein the armature windings carrying a same phase are stacked to have substantially a same distance in the vertical direction from a face of the plurality of ferromagnetic cores.
The machine of claim 9, wherein the armature windings carrying a same phase are stacked to have substantially a same distance in the vertical direction from a face of the plurality of ferromagnetic cores.
11 v 11
The machine of claim 9, wherein the armature windings carrying the three phases are staggered along a longitudinal direction of the plurality of ferromagnetic cores so that portions of the armature windings carrying the three phases overlap.
The machine of claim 9, wherein the armature windings carrying the three phases are staggered along a longitudinal direction of the plurality of ferromagnetic cores so that portions of the armature windings carrying the three phases overlap.
12 v 12
The machine of claim 9, wherein the armature windings carrying the three phases are stacked along the vertical direction of the plurality of ferromagnetic cores protruding through the plurality of slots on both sides of the cold plate
The machine of claim 9, wherein the armature windings carrying the three phases are stacked along the vertical direction of the plurality of ferromagnetic cores protruding through the plurality of slots on both sides of the cold plate.
13 v 13
The machine of claim 1, wherein each of the plurality of armature windings is configured to step through a plurality of levels in a vertical direction.
A machine having a moving member, the moving member comprising: a cold plate having a plurality of slots through the cold plate; a plurality of ferromagnetic cores coupled to the cold plate, each of the plurality of ferromagnetic cores protruding through a respective one of the plurality of slots, creating gaps between the plurality of ferromagnetic cores; and a plurality of armature windings coupled to the cold plate, the plurality of armature windings occupying the gaps between the plurality of ferromagnetic cores, wherein each of the plurality of armature windings is configured to step through a plurality of levels in a vertical direction from a face of the plurality of ferromagnetic cores.
14 v 14
The machine of claim 13, wherein the plurality of levels in the vertical direction comprises three levels.
The machine of claim 13, wherein the plurality of levels in the vertical direction comprises three levels, and wherein each of the plurality of armature windings is configured to step to a successive level of the three levels when traversing a successive one of the plurality of gaps along a longitudinal direction of the plurality of ferromagnetic cores.
15 v 15
The machine of claim 13, wherein each of the plurality of armature windings carries one of three phases of an alternating current, and wherein the armature windings carrying the three phases are staggered along a longitudinal direction of the plurality of ferromagnetic cores so that portions of the armature windings carrying the three phases overlap.
The machine of claim 13, wherein each of the plurality of armature windings carries one of three phases of an alternating current, and wherein the armature windings carrying the three phases are staggered along a longitudinal direction of the plurality of ferromagnetic cores so that portions of the armature windings carrying the three phases overlap.
16 v 16
The machine of claim 1, wherein the plurality of armature windings is part of a rotor of a linear motor.
The machine of claim 13, wherein the plurality of armature windings is part of a rotor of a linear motor.
17 v 17
The machine of claim 7, wherein the track is part of a stator of a linear motor.
The machine of claim 7, wherein the track is part of a stator of a linear motor.
18 v 7
The machine of claim 1, wherein a pole pitch of the plurality of armature windings is less than a width of a track.
The machine of claim 6, wherein a pole pitch of the plurality of armature windings is less than a width of a track, and wherein magnetic flux generated by a pole pair of the plurality of armature windings flows to the track through an air gap between one or more of the plurality of ferromagnetic cores and the track.
19 v 8
The machine of claim 1, wherein each of the plurality of armature windings is wound around two of the plurality of ferromagnetic cores.
The machine of claim 13, wherein each of the plurality of armature windings is wound around two of the plurality of ferromagnetic cores, wherein the two ferromagnetic cores are separated by one or more of the gaps between the plurality of ferromagnetic cores.
20 v 6
The machine of claim 1, wherein each of the plurality of armature windings carries one of three phases of an alternating current.
The machine of claim 13, wherein each of the plurality of armature windings carries one of three phases of an alternating current, and wherein a group of three of the armature windings carrying the three phases are respectively wound around three successive ones of the plurality of ferromagnetic cores.
20 v 15
The machine of claim 1, wherein each of the plurality of armature windings carries one of three phases of an alternating current.
The machine of claim 13, wherein each of the plurality of armature windings carries one of three phases of an alternating current, and wherein the armature windings carrying the three phases are staggered along a longitudinal direction of the plurality of ferromagnetic cores so that portions of the armature windings carrying the three phases overlap.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5-6, 8-11, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ragan et al. (US 2017/0264182; IDS) in view of Makino et al. (US 2016/0359402; IDS).
In claim 1, Ragan teaches a machine (Fig. 1-3) having a moving member (10), the moving member (10) comprising: a cold plate (26) having a plurality of poles (20), creating gaps (18) between the plurality of poles (20); and a plurality of armature windings (22) coupled to the cold plate (26), the plurality of armature windings (22) occupying the gaps (18) between the plurality of poles (20).
Ragan does not teach a plurality of slots through the cold plate; the poles being a plurality of ferromagnetic cores coupled to the cold plate, each of the plurality of ferromagnetic cores protruding through a respective one of the plurality of slots creating said gaps.
However, Makino teaches a member (Fig. 15A) having a plurality of slots (57) through the cold plate (26); the poles being a plurality of ferromagnetic cores (21E; electromagnetic steel; [0066]) coupled to the cold plate (26), each of the plurality of ferromagnetic cores (21E) protruding through a respective one of the plurality of slots (57) creating gaps (spaces between respective 21E; illustrated in Fig. 15A).
Therefore in view of Makino, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the machine of Ragan to have a plurality of slots through the cold plate; the poles being a plurality of ferromagnetic cores coupled to the cold plate, each of the plurality of ferromagnetic cores protruding through a respective one of the plurality of slots creating said gaps, in order to provide thrust upon receipt of the moving magnetic field (Makino; [0065]).
In claim 2, Ragan as modified teaches the machine of claim 1; furthermore Ragan teaches wherein magnetic flux generated by a pole pair (20) of the plurality of armature windings (22) flow through one or more of the plurality of ferromagnetic cores (20 as modified; [0013]).
In claim 3, Ragan as modified teaches the machine of claim 1, with the exception of teaching that the plurality of ferromagnetic cores are constructed of silicon steel.
However, Makino teaches wherein the ferromagnetic cores are constructed of electromagnetic steel ([0066]).
Therefore further in view of Makino, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the machine of Ragan as modified to have the plurality of ferromagnetic cores constructed of silicon steel, in order to provide a structure having thrust upon receipt of the moving magnetic field (Makino; [0065]), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
In claim 5, Ragan as modified teaches the machine of claim 1; furthermore Ragan teaches wherein each of the plurality of armature windings (22) is wound around one of the plurality of ferromagnetic cores (20 as modified).
In claim 6, Ragan as modified teaches the machine of claim 1; furthermore Ragan teaches wherein each of the plurality of armature windings (22) carries one of three phases of an alternating current ([0013]), and wherein a group of three of the armature windings (22) carrying the three phases are respectively wound around three successive ones (since each layer of windings can be a phase in series; [0013]) of the plurality of ferromagnetic cores (20 as modified).
In claim 8, Ragan as modified teaches the machine of claim 1; furthermore Ragan teaches wherein each of the plurality of armature windings (22) is wound around two (illustrated in Fig. 1) of the plurality of ferromagnetic cores (20 as modified), wherein the two ferromagnetic cores (20 as modified) are separated by one of the gaps (18) between the plurality of ferromagnetic cores (20 as modified).
In claim 9, Ragan as modified teaches the machine of claim 1; furthermore Ragan teaches wherein each of the plurality of armature windings (22) carries one of three phases (U, V, W; [0013]) of an alternating current, and wherein the armature windings (22) carrying the three phases (U, V, W) are stacked along a vertical direction (since each layer of 22 is connected in their own series) of the plurality of ferromagnetic cores (20 as modified).
In claim 10; Ragan as modified teaches the machine of claim 9; furthermore Ragan teaches wherein the armature windings (22) carrying a same phase are stacked to have substantially a same distance in the vertical direction (since they are in the same layer, Fig. 2) from a face (upper face of 20) of the plurality of ferromagnetic cores (20 as modified).
In claim 11, Ragan as modified teaches the machine of claim 9; furthermore Ragan teaches wherein the armature windings (22) carrying the three phases (U, V, W) are staggered along a longitudinal direction of the plurality of ferromagnetic cores (20 as modified) so that portions of the armature windings (22) carrying the three phases overlap (as shown in Fig. 2).
In claim 19, Ragan as modified teaches the machine of claim 1; furthermore Ragan teaches wherein each of the plurality of armature windings (22) is wound around two (illustrated in Fig. 1) of the plurality of ferromagnetic cores (20 as modified).
In claim 20, Ragan as modified teaches the machine of claim 1; furthermore Ragan teaches wherein each of the plurality of armature windings (22) carries one of three phases of an alternating current ([0013]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ragan et al. (US 2017/0264182; IDS) in view of Makino et al. (US 2016/0359402; IDS), and further in view of Burger et al. (US 2005/0089421; IDS).
In claim 4, Ragan as modified teaches the machine of claim 1, with the exception of wherein the plurality of ferromagnetic cores are constructed from a plurality of sheets of ferromagnetic materials laminated together.
However, Burger teaches (Fig. 1) a core (3) wherein the magnetically active regions are comprised of electrical metal sheets ([0004]).
Therefore in view of Burger, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the machine of Ragan as modified to have the plurality of ferromagnetic cores are constructed from a plurality of sheets of ferromagnetic materials laminated together, in order to reduce eddy current (Burger; [0004]).
Claims 7, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ragan et al. (US 2017/0264182; IDS) in view of Makino et al. (US 2016/0359402; IDS), and further in view of Massa et al. (US 2011/0306467; IDS).
In claim 7, Ragan teaches the machine of claim 6, with the exception of wherein a pole pitch of the plurality of armature windings is less than a width of a track, and wherein magnetic flux generated by a pole pair of the plurality of armature windings flows to the track through an air gap between one or more of the plurality of ferromagnetic cores and the track.
However, Massa teaches (Fig. 5) a machine wherein a pole pitch (width of 3) of the plurality of armature windings (3) is less than a width of a track (2), and wherein magnetic flux generated by a pole pair of the plurality of armature windings (3) flows to the track (2) through an air gap (gap between 2 and 3) between the plurality of windings (3) and the track (2).
Therefore in view of Massa, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the machine of Ragan as modified to have a pole pitch of the plurality of armature windings is less than a width of a track, and wherein magnetic flux generated by a pole pair of the plurality of armature windings flows to the track through an air gap between one or more of the plurality of ferromagnetic cores (as taught by Ragan) and the track, in order to provide a compact mover set up which can efficiently contain the magnetic flux during operation (Massa; [0048-0053]).
In claim 12, Ragan as modified teaches the machine of claim 9; furthermore Ragan teaches wherein the armature windings (22) carrying the three phases (U, V, W) are stacked along the vertical direction of the plurality of ferromagnetic cores (20 as modified) protruding through the plurality of slots (57; as taught by Makino).
Ragan does not teach said windings being stacked along both sides of the cold plate.
However, Massa teaches wherein a machine (Fig. 1) has a mover (3, 4) wherein coils (3) are disposed on both sides of a cold plate (4).
Therefore in view of Massa, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the machine of Ragan as modified to have a mover with windings being stacked along both sides of the cold plate, in order to provide a compact mover set up which can efficiently contain the magnetic flux during operation (Massa; [0048-0053]).
In claim 18, Ragan teaches the machine of claim 1, with the exception of wherein a pole pitch of the plurality of armature windings is less than a width of a track.
However, Massa teaches (Fig. 5) a machine wherein a pole pitch (width of 3) of the plurality of armature windings (3) is less than a width of a track (2).
Therefore in view of Massa, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the machine of Ragan as modified to have a pole pitch of the plurality of armature windings is less than a width of a track, in order to provide a compact mover set up which can efficiently contain the magnetic flux during operation (Massa; [0048-0053]).
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ragan et al. (US 2017/0264182; IDS) in view of Makino et al. (US 2016/0359402; IDS), and further in view of Hsu et al. (US 2010/0295385; IDS).
In claim 16, Ragan as modified teaches the machine of claim 1, with the exception of wherein the plurality of armature windings are part of a rotor of a linear motor.
However, Hsu teaches a machine (Fig. 1) wherein a plurality of armature windings of a coil assembly (3) can act as a rotor of a linear motor ([0013]).
Therefore in view of Hsu, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the machine of Ragan as modified to have the plurality of armature windings being part of a rotor of a linear motor, since it is known that desired driving force can be applied to move the coil assembly or the track assembly (Hsu; Abstract, [0013]).
In claim 17, Ragan as modified teaches the machine of claim 6, with the exception of wherein the track is part of a stator of a linear motor.
However, Hsu teaches a machine (Fig. 1) wherein the track (1) can be fixed to be a stator, while a winding assembly (3) can act as a rotor of a linear motor ([0013]).
Therefore in view of Hsu, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the machine of Ragan as modified to have the track being part of a stator of a linear motor, since it is known that desired driving force can be applied to move the coil assembly or the track assembly (Hsu; Abstract, [0013]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sawata et al. (US 2021/0226513) teaches a stator assembly for an electrical machine comprising a stator having a plurality of inserts, and a heat sink.
Ito et al. (US 2016/0189845) teaches a cooling structure for a first EM coil including a first coil having a space and a cooling member attached to an end surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231. The examiner can normally be reached 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832